Case 2:19-cv-00120-GJQ-MV ECF No. 1-2 filed 06/21/19 PagelD.54 Page 1 of 3

CLERK OF THE COURT . .
U.S. DISTRICT COURT Sete District Judge
WESTERN DISTRICT OF MICHIGAN Maarten Vermaat - U.S. Magistrate Judge

110 MICHIGAN NW
GRAND RAPIDS, MICHIGAN 49503

MICAH ISHONE QUINN #948357
IONIA CORRECTIONAL FACILITY
1576 WEST BLUEWATER HIGHWAY
IONIA, MICHIGAN 48846

RE: Micah Ishone Quinn v John Davis, Warden
New Application for Writ of Habeas Corpus

Dear Clerk:

Enclosed for filing in the above captioned case you will find three copies of the pleadings checked below:

Fl

Motion to Proceed in Forma Pauperis with Statement of Prisoner’s Account.

‘$l

Habeas Petition on Western District Form.

Memorandum of Law Supporting Habeas Petition.

Lower Court’s Orders and Opinion.

Declaration of Service Accompanying all Documents.

Please file them for me. Your help in this matter is appreciated.

SUBMITTED BY:

 

no

MICAH ISHONE QUINN #948357

pate: _ 6 //3 / 19 2048 2014

Ce: File & Encl.

Notice: This document was prepared by a non-attorney legal writer with the Michigan Department of Corrections.

Also, please eceept this letter as note of oddress change ond cap kon
(warden, Catherine Bouman ) ; gs
Micoh Tshone Gainn #4487
Mgr Correchional Foeitity
NG14| Industrial Park Drive
Munising , MI 9842

J pre-—
Vl tcabazehennritociowy #6 KS /
OM cy |
NOW) rdestia Pare Deve

Munising, ME 962

C Lec
che
\Westert
\io
Cotond
 
